Per Curiam,
This action was brought to recover damages occasioned by the negligence of the defendants. The question of the defend*435ants’ alleged negligence was carefully and correctly submitted to the jury with instructions that the boy could not be held responsible for contributory negligence, and that if they found the defendants guilty of negligence which resulted in the plaintiff’s injury the verdict should be for the plaintiff. There certainly was very contradictory evidence as to the facts and circumstances of the accident, and it was the duty of the jury to decide between the conflicting statements of the witnesses. On this subject also the jury was correctly instructed. They found a verdict for the defendants and thereby necessarily found that the defendants were not guilty of negligence, and by this verdict, the court below and this Court are bound. In this view of the case the rejected questions submitted to the expert witness become entirely immaterial. If there was no negligence of the defendants it does not matter what the condition of the plaintiff ■was. The assignments of error to portions of the charge and to the answers to points are not sustained. The court was not in error in wliat was said in this connection. The assignments of error are all dismissed.
Judgment affirmed.